HUTCHESON, Circuit Judge
(concurring specially).
I agree that the judgment should be affirmed on the second ground. I agree, too, that the possession of the property, Which under the statute appellant had, was subject to the supervision and control of the bankruptcy court, and that any contract he made with regard to that possession was subject to disapproval by the court. I do not agree that he was without capacity to make the lease in question. I think it clear that he could make it subject only to the disapproval of the court and that when it was signed and was not disapproved, appellee could not disaffirm it on the ground that it had not been positively approved.
The appellee did not decline to carry out the contract on the ground of appellant’s want of authority to make it. It was clearly to the advantage of the property that the contract be made, and it is quite clear that if approval of the bankruptcy court had been requested, it would have been obtained. Appellee’s president testified: “Mr. Avena, who was Conciliation Commissioner or chairman of the Farm Debt Adjustment Committee in Adams County, came to my office about the middle of April and made the proposition that we would take the property at that late date. You see it was getting too late to make a crop; that if we would take it at that late date he would make a proposition to lease the property for us for $1500 for 1936 and let the stipulated amount for 1937 stand and that he would call a certain merchant in Harrisonburg that day and get Mr. Belgarde in there and pay him off and get a cancellation of it. I told him it was too late; that we would wreck every farmer *551that we put on there. Had that come about thirty days earlier we would have been glad to take it.”
In these circumstances, I think it does not lie in appellee’s mouth to set up now an objection to the lack of formal approval by the bankruptcy court which if it had been asserted at the time, appellant would and could have removed.